Opinion issued August 18, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00607-CR
                            ———————————
                     IN RE JAWAID A. PARKER, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Jawaid A. Parker, has filed a petition for a writ of mandamus,

seeking “to secure his ‘right of being heard by himself’; his right to a ‘speedy

public trial by an impartial jury’”; and “his right to due process of law guaranteed

under both the U.S. [and] Texas Constitutions and laws.” 1


1
      The underlying case is The State of Texas v. Jawaid A. Parker, cause number
      1435056, in the 182nd District Court of Harris County, Texas, the Honorable
      Jeannine Barr presiding.
      We deny the petition.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2